                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

UNITED STATES OF AMERICA,                          §
                                                   §
                Plaintiff,                         §
v.                                                 §
                                                   §      CRIMINAL ACTION NO. 3:03-CR-6
DAMIEN DESHONG COUNCIL,                            §
                                                   §
                Defendant.                         §


                            REPORT AND RECOMMENDATION
                         OF UNITED STATES MAGISTRATE JUDGE

         Now before the Court is the request for revocation of Defendant’s supervised release. After

the District Judge referred the matter to this Court for a report and recommendation, the Court

conducted a hearing on October 18, 2019, to determine whether Defendant violated his supervised

release. Defendant was represented by Brian O’Shea. The Government was represented by Will

Tatum.

         Damien Deshong Council was sentenced on October 28, 2004, before The Honorable

Judge Paul N. Brown of the Eastern District of Texas after pleading guilty to the offenses of

Possession of a Controlled Substance with Intent to Distribute - Count 1; Felon in possession of a

Firearm - Count 2; and Use, Carry, or Possess a Firearm During and in Relation to a Drug

Trafficking Crime - Count 3, Class C, C, and A felonies respectively. These offenses carried a

statutory maximum imprisonment term of Life on Count 3, 20 years on Count 1, and 10 years on

Count 2. The guideline imprisonment range, based on a total offense level of 32 and a criminal

history category of VI, was 360 months to life. Damien Deshong Council was subsequently

sentenced to 240 months imprisonment on Count 1, 120 months imprisonment on Count 2, and 60

months imprisonment on Count 3, to be served consecutively, followed by 3 years supervised


REPORT AND RECOMMENDATION – Page 1
release on each count, to be served concurrently, subject to the standard conditions of release, plus

special conditions to include financial disclosure, drug testing and treatment, and repayment of

delinquent child support. On August 8, 2006, the term of imprisonment was reduced to 48 months

on Count 1, 29 months on Count 2, and 60 months on Count 3, to run consecutively, pursuant to

18 U.S.C § 3742(f)(1) and (2). On June 28, 2016, Damien Deshong Council completed his period

of imprisonment and began service of the supervision term. On February 6, 2018, this case was

reassigned to The Honorable Marcia A. Crone, U.S. District Judge.

       On June 20, 2019, the U.S. Probation Officer executed a Petition for Warrant or Summons

for Offender Under Supervision [Dkt. 113, Sealed]. The Petition asserted that Defendant violated

six (6) conditions of supervision, as follows: (1) the defendant shall not commit another federal,

state, or local crime; (2) the defendant shall not unlawfully possess a controlled substance; (3) the

defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use,

distribute, or administer any controlled substance or any paraphernalia related to any controlled

substances, except as prescribed by a physician; (4) the defendant shall refrain from any unlawful

use of a controlled substance; (5) the defendant shall refrain from excessive use of alcohol and

shall not purchase, possess, use, distribute, or administer any controlled substance or any

paraphernalia related to any controlled substances, except as prescribed by a physician; and (6) the

defendant shall notify the probation officer within seventy-two hours of being arrested or

questioned by a law enforcement officer.

       The Petition alleges that Defendant committed the following acts: (1), (2), 3) On June 9,

2019, Mr. Council was arrested by Paris Police Department for Manufacture/Delivery of a

Controlled Substance PG 1 >= 1G < 4G, a 2nd Degree Felony in violation of Texas Health and

Safety Code § 481.112; and Possession of Marijuana <= 2oz, a Class B Misdemeanor in violation



REPORT AND RECOMMENDATION – Page 2
of Texas Health and Safety Code § 481.121. According to the arrest report, Mr. Council was pulled

over in his vehicle and found to be in possession of 1.31 grams of cocaine, a large number of small

currency bills, and a marijuana rolled cigarette. The report also states that Mr. Council told the

officer he had been smoking marijuana inside the vehicle. Mr. Council was released on bond on

June 10, 2019, and the charges are pending in Lamar County; (4), (5) On February 1, 2018, Mr.

Council submitted a urine sample which tested positive for marijuana. He subsequently admitted

to using marijuana and signed an admission form stating such; and (6) Mr. Council failed to notify

the U.S. Probation Office of his arrest on June 9, 2019.

       Prior to the Government putting on its case, Defendant entered a plea of true to allegation

4 of the Petition. The Government dismissed the remaining allegations. Having considered the

Petition and the plea of true to allegation 4, the Court finds that Defendant did violate his conditions

of supervised release.

       Defendant waived his right to allocute before the District Judge and his right to object to

the report and recommendation of this Court.

                                      RECOMMENDATION

       Pursuant to the Sentencing Reform Act of 1984, the Court recommends that Defendant’s

supervised release be revoked and that he be committed to the custody of the Bureau of Prisons to

be imprisoned for a term of eight months, with no term of supervised release to follow.

       The Court also recommends that Defendant be housed in the Bureau of Prisons facility in

the North Texas area, if appropriate.

                            SIGNED this 24th day of October, 2019.




                                                         ___________________________________
REPORT AND RECOMMENDATION – Page 3                       Christine A. Nowak
                                                         UNITED STATES MAGISTRATE JUDGE
